Citation Nr: 1204813	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from August 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that denied service connection for PTSD.  In November 2011, the Veteran testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically attributed to a stressor he experienced during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

Prior to July 13, 2010, a claimed non-combat stressor must have been established by official service record or other credible supporting evidence - the appellant's uncorroborated assertions were not sufficient to corroborate a non-combat stressor.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997).  However, effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which provides as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that:  are received by VA on or after July 13, 2010; were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  38 C.F.R. §3.304(f)(3) (2010).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Here, the Veteran's claim is before VA.  The Board observes, however, that he does not assert that he was exposed to the type of stressor (hostile military or terrorist activity) contemplated by the regulatory amendments.  Accordingly, the Board finds that the amendments to 38 C.F.R. § 3.304(f) are not applicable in this case.  

The Veteran's claim, at least in part, is based on an in-service personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

The Federal Circuit recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' "in personal-assault cases).  

The Veteran claims service connection for PTSD based on alleged stressors, including a personal assault, during his service in the Navy.  He essentially contends that he has three main stressors.  He reports that he discovered a dead body in a bathroom while on security duty during basic training at the Naval Training Center in San Diego, California; that he witnessed the crushing death of a fellow sailor by hanger doors at the Naval Air Station in Keflavik, Iceland; and that he was beaten and threatened by marines while also serving at the Naval Air Station in Keflavik, Iceland.  

The Veteran had active service from August 1963 to May 1967.  His service personnel records indicate that he was not awarded decorations evidencing combat.  The Veteran's DD Form 214 indicates that his occupational specialty was listed as an aviation boatswain's mate, fuels, and that he had one year, eleven months, and two days of foreign and/or sea service.  The Veteran's service personnel records indicate that he was transferred for recruit training to the Naval Training Center in San Diego, California in August 1963.  Such records also indicate that he served at the Naval Air Station in Keflavik, Iceland from March 1964 to apparently May 1965.  

The Veteran's service medical records do not show treatment for any psychiatric disorders including PTSD.  A January 1965 treatment entry did show that the Veteran was seen after being hit in the nose the previous night.  He reported that his nose hurt, but that there was no major damage.  

Post-service private treatment records show treatment for disorders, including PTSD.  Such records include numerous diagnoses of PTSD, as well as other psychiatric diagnoses, and several of the treatment reports refer to the Veteran's alleged stressors.  

A January 2005 private treatment entry, apparently from M. Johnson, M.D., relates an impression that included anxiety.  Subsequent treatment reports dated through December 1995 from Dr. Johnson also referred to impressions that included anxiety.  

An April 2006 private treatment report from a R. J. O'Halloran, Ph.D., indicates that the Veteran was referred for a psychological evaluation because of increasingly disruptive symptoms in his daily life.  Dr. O'Halloran reported that the Veteran joined the Navy in 1963 and that he trained as a fuel technician.  Dr. O'Halloran indicated that while performing duties on the night watch at the Naval Training Center in California, the Veteran encountered a traumatic event when he was the first to discover a sailor who had committed suicide by hanging himself in the bathroom.  Dr. O'Halloran stated that the Veteran referenced feelings of helplessness in trying the rescue the sailor prior to the realization of his death and the task of assisting in the removal of the hanging body, and that the Veteran was greatly affected by that event.  Dr. O'Halloran related that the Veteran recalled another traumatic event during his tour of duty in Iceland.  It was noted that although the Veteran reported his concerns of dangerous electrical/mechanical closing mechanisms to the doors of an airplane hanger, his warnings were not heeded by his superiors.  Dr. O'Halloran indicated that the Veteran reported that a sailor was subsequently crushed to death because of the lack of safety devices.  

Dr. O'Halloran further stated that the Veteran also referenced a menacing problem throughout his stay in Iceland.  Dr. O'Halloran reported that the Veteran stated that he witnessed a sailor being punched by others who subsequently repeatedly kicked the sailor when he fell.  Dr. O'Halloran indicated that the Veteran attempted to the stop the attack, but the wrath of the attackers was placed upon him.  It was noted that the Veteran reported that he escaped through a window and that they threatened that they would eventually find him and assault him.  The Veteran maintained that he could not report the assault because of the prevailing philosophy of the naval base captain who would incarcerate anyone found to be fighting regardless of who initiated the altercation.  Dr. O'Halloran indicated that the Veteran reported that he was subsequently attacked by a group of five to eight men throwing beers cans at him and another sailor.  It was noted that during the altercation, the Veteran was badly beaten and was repeatedly kicked and punched in the head and body.  Dr. O'Halloran indicated that the Veteran related that he could hear shouting to get a brick and to get a two by four, which were used as weapons against him.  Dr. O'Halloran stated that the Veteran sustained several broken ribs, a broken nose with displacement, as well as lacerations and contusions.  Dr. O'Halloran indicated that the Veteran was subsequently beaten for a second time by a group of five to eight men with additional damage to his nose.  

The diagnosis was PTSD.  Dr. O'Halloran indicated that the Veteran suffered throughout his adult life with symptoms of depression and anxiety, and that he exhibited symptoms consistent with PTSD.  Dr. O'Halloran reported that the during the Veteran's military career, he experienced the death or injury to others, as well as personal experiences with being the victim of two separate assaults, with injury and threats made to him by others that their intent was to kill him.  Dr. O'Halloran commented that the Veteran presently manifested numerous characteristics of PTSD and discussed those characteristics in detail.  

In a November 2007 statement, the Veteran reported that three traumatic incidents caused him to develop PTSD.  He stated that the first incident occurred in the first three to four weeks at boot camp at the Naval Training Center in San Diego, California.  He reported that while on night watch, he discovered a sailor who had hanged himself.  He indicated that he was shocked and scared by the lifeless body and that he contacted his watch commander who ordered him to secure the scene.  The Veteran stated that he watched as the scene was investigated and the body was removed.  He related that the incident occurred within three weeks of boot camp at Camp Nimitz, which began in August 1963.  

The Veteran stated that the second incident involved the crushing and death of a sailor by the massive hanger bay doors at Naval Air Station in Keflavik, Iceland.  He indicated that he was stationed at the Naval Air Station in Keflavik, Iceland as an aviation boatswain's mate, fuels, from March 1964 to March 1965.  He stated that there were eight massive accordion doors with on access door in the door closet to the end where an electrical control panel was located in order to open and close the doors.  The Veteran reported that pushing the wrong button and getting trapped in the doors was very easy because it almost happened to him, as well as another refueler.  He maintained that shortly after reporting that incident to his superiors, a sailor, or a squadron member, was crushed and killed by the doors.  He noted that he witnessed the removal of the body.  

The Veteran reported that the third incident occurred between March 1964 and March 1965 at Naval Air Station in Keflavik, Iceland.  He stated that there were fights at that base between Navy and Marine Corp personnel.  The Veteran indicated that he witnessed one sailor being beaten unconscious by marines and that he broke up the assault and was threatened that he would be next.  He stated that when he left the enlisted men's club, he was followed and attacked by approximately eight marines and that a sailor with him was also attacked.  He related that he was hit with fists, wood, and feet, and that he was threatened with death.  The Veteran indicated that he went to sick bay the next day with a broken nose, ribs, and other injuries.  He reported that a second fight happened with the same marines about two or three weeks later and his nose was hit, but not broken.  He indicated that his second visit to sick bay indicated that he was in a fight and that his nose hurt.  The Veteran reported that there was no record of the injuries from the first fight with the marines.  

A November 2007 intake note from Baytree Behavioral Health indicates that the Veteran was referred for a psychological evaluation subsequent to a recent exacerbation of his PTSD.  The examiner, S. Fairchild, Ph.D., reported that the Veteran completed a four-year period of service in the Navy, which included an extensive traumatic history.  Dr. Fairchild reported that the Veteran's trauma history was well documented by Dr. O'Halloran, his treated psychologist.  The diagnosis was PTSD.  As to a summary, Dr. Fairchild commented that while on active duty, the Veteran was exposed to death and injury to others, and that he was also the victim of two separate assaults.  Dr. Fairchild reported that subsequent to the Veteran's trauma, he experienced severe psychological and physical sequelae.  Dr. Fairchild discussed the Veteran's symptoms in some detail.  Dr. Fairchild commented that the Veteran's symptoms were consistent with the diagnosis of chronic and severe PTSD.  

In a December 2007 response to a PTSD questionnaire, the Veteran reported that while on security patrol while service as part of his duties, he came across a sailor who had committed suicide by hanging himself in the bathroom.  The Veteran reported that he had to help with removing the sailor's body.  He also stated that while serving in the aircraft refueling-supply department at the Naval Air Station in Keflavik, Iceland, from March 1964 to March 1965, he witnessed the crushing death of a fellow sailor by the aircraft hanger doors.  The Veteran indicated that he had reported that the hanger doors were unsafe and that nobody had taken him seriously.  He noted that he believed the sailor was a squadron member of one of two squadrons stationed at that facility.  The Veteran further reported that while stationed at the Naval Air Station in Keflavik, Iceland, he was beaten by groups of marines and hospitalized.  He stated that the fights occurred during the same timeframe as the hanger door incident.  

A December 2007 psychological report from Dr. O'Halloran relates diagnoses of PTSD (chronic and severe), major depression, and bereavement.  

A January 2008 lay statement from a former squadron member, who served with the Veteran, indicated that they were both stationed at Naval Air Station in Keflavik, Iceland.  He stated that the Veteran was an aircraft mechanic and refueler and that he was an aircraft mechanic and squadron member.  The former squadron member reported that the Veteran broke up the beating of a sailor by marines and that he was threatened with retaliation.  He stated that beer cans were thrown at their table and that, as some were full, they decided to leave.  The former squadron member indicated that when they were halfway to their barracks, about eight marines caught up with them and started punching them from all sides.  He maintained that it was very difficult to defend themselves against so many men.  The former squadron member reported that when they were knocked to the ground and that they were kicked and hit with things such as rocks and wood as weapons.  He indicated that he and the Veteran heard threats about being killed.  The former squadron member reported that the Veteran went to sick bay the next day and that he had a broken nose, black eyes, cuts, and broken ribs.  He reported that the Veteran was to have surgery on his nose, but that he got in another fight with the same marines a few weeks later and the nose was broken again, which also straightened it and saved him from surgery.  The former squadron member also reported that a sailor was killed in the big hanger and that he discussed such incident with the Veteran.  

A March 2008 statement from E. I. Rivera, M.D., notes that the Veteran has been a patient of his since February 2005.  Dr. Rivera reported that the primary focus of the Veteran's treatment had been that of prolonged PTSD.  Dr. Rivera stated that he had been trying for years to live and deal with his extremely vivid memories and flashbacks of traumatic events that occurred while he was serving in the Navy.  Dr. Rivera commented that he concurred with the evaluations of Dr. O'Halloran and Dr. Fairchild, respectively, regarding the explicit details of traumatic events that the Veteran experienced while in the service, and that those events were eloquently explained in Dr. O'Halloran's April 2006 evaluation.  Dr. Rivera remarked that he developed a permanent disability due to the traumatic and life-endangering events.  

A May 2008 report from Y. Luis-Roig, M.D., essentially restated the Veteran's alleged stressors of discovering a sailor who had hung himself, witnessing the body of a sailor crushed by hanger doors, and being the victim of two unprovoked attacks by military personnel.  The diagnosis was PTSD.  Dr. Luis-Roig indicated that he concurred with the findings of Dr. Rivera, Dr. O'Halloran, and Dr. Fairchild.  

In a June 2008 statement, the Veteran essentially restated his contentions regarding the incident in boot camp where he found a sailor who had hung himself, and the incident when he witnessed the crushing death of a sailor who was caught between the hanger bay doors at the Naval Air Station in Keflavik, Iceland.  

An August 2008 lay statement from a member of the Veteran's company reported that he served with the Veteran in Company 356 at basic training in San Diego, California.  He stated that he had had memories of a suicide that involved a member of another company that shared some of their living facilities.  He reported that he did not remember which company the individual was assigned to, but that he certainly remembered the unfortunate suicide and that such incident was a hot topic for a while.  The former member of the Veteran's company indicated that he did not remember who was involved in witnessing the suicide or calling for assistance, but that he did remember the incident involved a suicide by hanging while he was at Camp Nimitz, during boot camp.  

In September 2008, the Veteran submitted a death certificate from an individual who died in August 1963 when he was in boot camp.  The August 1963 death certificate shows that the individual died at the Naval Training Center in San Diego California.  The immediate cause of death was pulmonary edema due to cardiac arrest due to a cardiac conduction defect.  

At the November 2011 Board hearing, the Veteran testified as to his three stressors.  

The Board observes that a complete review of the pertinent evidence of record reveals that the Veteran has been diagnosed with PTSD, attributable, at least in part, to the above-described personal assaults that occurred on two occasions when the Veteran was beaten and threatened during his period of service.  The Board notes that there is at least one credible lay statement corroborating the Veteran's claimed stressor of being beaten by marines while stationed at the Naval Air Station in Keflavik, Iceland.  A January 2008 statement from a former squadron member, who served with the Veteran, specifically corroborated that they were both beaten on one occasion by marines, that the Veteran heard threats about being killed, and that the Veteran was beaten again by the same marines a few weeks later in Keflavik, Iceland.  The Veteran's service treatment records also show that he was treated in January 1965 after being hit in the nose the previous night.  

There are multiple medical reports of record that show a medically established causal connection between the Veteran's current PTSD and, at least in part, his in-service personal assault.  This evidence, and the lack of any negative evidence, support the award of service connection for PTSD.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that it is as likely as not that the Veteran has PTSD as a result of an in-service personal assault.  Thus service connection for PTSD is warranted.  

With respect to whether service connection for any other psychiatric disorder is warranted, the Board finds that it is not.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has been diagnosed with psychiatric disorders such as anxiety and depression in addition to PTSD, only his PTSD has been directly attributed to his active service.  There is no evidence of record that any psychiatric disorder, other than PTSD, is related to his period of service.  Accordingly, service connection for an acquired psychiatric disorder other than PTSD is not warranted.


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


